EXHIBIT 8 LIST OF SUBSIDIARIES Name Place of Incorporation Percentage of Ownership B Communications Ltd. Israel 78.11% GoldMind Ltd. Israel 100% Internet Gold International Ltd. Israel 100% Subsidiaries of B Communications Ltd. Bezeq The Israel Telecommunications Corp. Ltd. (TASE:BZEQ) Israel 31.23% B Communications (SP1) Ltd. Israel 100% B Communications (SP2) Ltd. Israel 100% Subsidiaries of by GoldMind Ltd. Nirshamim Lalimudim Ltd. Israel 100% Start Net Ltd. (Activity Sold) Israel 100% Hype Active Media Ltd. (Activity Sold) Israel 100%
